United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15[d] of the Securities Exchange Act of 1934 April 12, 2013 Date of Report [Date of Earliest Event Reported] CAPITAL GROUP HOLDINGS, INC. (Exact name of Registrant as specified in its Charter) Minnesota 000-17064 41-1430130 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 16624 North 90th Street, Suite 200, Scottsdale, AZ 85260 (Address of Principal Executive Offices, including zip code) (480) 998-2100 (Registrant’s Telephone Number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On April 12, 2013, the Company’s board of directors authorized the use of capitalization resources to expand its urgent care operations within and outside the State of Arizona. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 12, 2013 Capital Group Holdings, Inc. /s/ Erik Cooper By:Erik Cooper Its:Chief Executive Officer (Principal Executive Officer)
